Name: 79/707/EEC: Commission Decision of 26 July 1979 appointing the Deputy-Director of the European Foundation for the Improvement of Living and Working Conditions
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-08-18

 Avis juridique important|31979D070779/707/EEC: Commission Decision of 26 July 1979 appointing the Deputy-Director of the European Foundation for the Improvement of Living and Working Conditions Official Journal L 209 , 18/08/1979 P. 0024 - 0024****( 1 ) OJ NO L 139 , 30 . 5 . 1975 , P . 1 . COMMISSION DECISION OF 26 JULY 1979 APPOINTING THE DEPUTY-DIRECTOR OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 79/707/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1365/75 OF 26 MAY 1975 ON THE CREATION OF A EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 1 ), AND IN PARTICULAR ARTICLE 8 THEREOF , WHEREAS IT IS NECESSARY TO FILL THE POST FROM WHICH MR GIUSEPPE QUERENGHI , DEPUTY- DIRECTOR , RESIGNED ON 31 AUGUST 1978 ; WHEREAS A LIST OF APPLICANTS HAS BEEN SUBMITTED BY THE ADMINISTRATIVE BOARD OF THE FOUNDATION ; WHEREAS THE APPLICANT SELECTED MUST HAVE ALL THE REQUIRED QUALIFICATIONS AND ABILITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR BENT PEDERSEN IS HEREBY APPOINTED DEPUTY-DIRECTOR OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS FROM 1 SEPTEMBER 1979 TO 31 AUGUST 1984 . DONE AT BRUSSELS , 26 JULY 1979 . FOR THE COMMISSION HENK VREDELING VICE-PRESIDENT